383 F.2d 436
James Lane KENDALL, Appellant,v.John H. KLINGER, Superintendent, California Men's Colony, Los Padres, California, Appellee.
No. 21029.
United States Court of Appeals Ninth Circuit.
August 11, 1967.
Rehearing Denied September 22, 1967.

James Lane Kendall, San Gabriel, Cal., for appellant in pro. per.
Thomas C. Lynch, Atty. Gen., Robert H. Francis, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before CHAMBERS, JOHNSEN and KOELSCH, Circuit Judges.
PER CURIAM:


1
The appeal is dismissed as moot because the appellant has been released from state custody. See Parker v. Ellis, 362 U.S. 574, 80 S. Ct. 909, 4 L. Ed. 2d 963.


2
Were we to pass over this point, which we cannot, it could be suggested to appellant that he has made no attack on the first of two convictions. Thus, civil rights to vote (which he now wants to vindicate here) could not be vindicated because of the first conviction, even if we could eradicate his second conviction.